                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION


ROBERT EARL RAIFORD
#074250943


VS,.                                                CIVIL ACTION NO. 2:16-cv-174-KS-MTP


COUNTY OF FORREST MISSISSIPPI, ET AL


                                            ORDER

       THIS CAUSE IS BEFORE THE COURT on Motion [133] filed by Robert Earl Raiford,

the Movant herein. The motion is responded to [134] by Forrest County Mississippi, Sheriff

Billy McGee and Greg Anderson, “Forrest County Defendants”. Raiford brings his Motion for

Reconsideration [133] pursuant to F.R.C.P. 60(b). The Court has considered the Motion [133],

Response [134] and Raiford’s Counter-Response [135] and finds that the Motion [133] should be

DENIED for the following reasons.

       Raiford’s original Complaint [1] is against Forrest County Defendants and is for a

discreet event which was Raiford’s exposure to a used needle when he received his prescribed

insulin. The Court litigated this event and the original Complaint, after winnowing down a large

number of defendants, was found to be without merit, and was DISMSSED WITH PREJUDICE.

In his Motion for Reconsideration [133] Raiford requests that this Court find extraordinary

circumstances pursuant to F.R.C.P. 60(b) and allow reconsideration. Additionally Raiford asks

to amend the pleadings pursuant to F.R.C.P. 20. In his “Counter-Response” [135] Raiford asks

for a change of venue and seeks to hold the Bureau of Prisons, the United States and the
Department of Justice liable for the discreet event originally sued for in the Complaint against

the Forrest County Defendants.

       This case was fully litigated and DISMISSED. Raiford has shown no extraordinary

circumstances pursuant to F.R.C.P. 60(b)(6) which requires that extraordinary circumstances be

present. See Hess v, Cockrell, 281 F,3d 212, 215(5th Cir, 2002). Raiford has not in any way

attempted to connect his new allegations against the United States’ actors and the Forrest

County Defendants other than to say that the United States’ actors selected the place where

Raiford would be housed awaiting transportation to B.O.P. facility. Raiford has not been shown

to suffer any adverse physical problems as a result of the exposure in the Forrest County facility

and is not allowed to bring forth completely separate causes of action at this juncture in the

proceeding, and Raiford has totally failed to establish any justification for reconsideration under

Rule 60(b). For the above reasons the Court finds that the Motion [133] should be

OVERRULED. Raiford has had his day in Court on the issues alleged in his original Complaint

[1] and he needs to move on and cease filing baseless motions before this Court.

       SO ORDERED this the __28th_____ day of January, 2020.



                                      ____s/Keith Starrett_________________
                                      UNITED STATES DISTRICT JUDGE




                                                 2
